Citation Nr: 1325908	
Decision Date: 08/15/13    Archive Date: 08/26/13

DOCKET NO.  11-14 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) for the period from August 24, 2009 to June 23, 2010.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to July 1969, and from August 1970 to September 1972.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to a disability rating in excess of 30 percent for service-connected PTSD.  

In an October 2010 rating decision, the RO granted a 70 percent rating for PTSD, effective June 24, 2010.  Although an increased rating was granted, the issue remained in appellate status, as the maximum schedular rating had not been assigned and the rating was not assigned for the entire appeal period.  AB v. Brown, 6 Vet. App. 35 (1993). 

In a December 2010 submission from the Veteran, he expressed satisfaction with the 70 percent rating, effective June 24, 2010; however, he indicated that he would like to continue his appeal with regard to the period prior to June 24, 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

On July 18, 2011, the Veteran's appeal was certified to the Board.  In a submission signed by the Veteran on July 21, 2011, received by the RO on July 26, 2011, and received by the Board on August 18, 2011, the Veteran requested a Board hearing in Waco (travel Board hearing).  See 38 C.F.R. §§ 20.703, 20.1304 (2012).  Thus, a remand is necessary to schedule the Veteran for a travel Board hearing.


Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Board hearing in Waco, Texas (or, if desired, a video conference Board hearing), and once the hearing is conducted, or in the event the Veteran cancels his hearing request or otherwise fails to report, the case should be returned to the Board. 

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


